DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 4/4/2019.
Claims 1-11 are pending.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2019 and 6/5/2019 have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the machine learning systems" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim is NOT directed to a process, machine, manufacture or composition of matter. The claimed “product” is non-structural per se, and the specification does not exclude the “product” from being software (see page 8 lines 14-22). Therefore, a reasonable interpretation in light of the specification leads to the conclusion that the claim encompasses pure software, which does not fall within the definition of a process, machine, manufacture or composition of matter.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0200066 to Wang et al. (hereafter, “Wang”) in combination with US 10,766,137 to Porter et al. (hereafter, “Porter”).
With regard to claim 1 Wang discloses a method [for operating a technical system], comprising: providing a plurality of images, acquired temporally one after the other, of a space surrounding the technical system within which a potential object is situated (image sources 124, Fig. 1, paragraph [0031]); ascertaining, using a first machine learning system, a plurality of first variables that characterize the potential object, as a function of each of the images (paragraph [0024] where collection of training images are used to train the framework, these training data are input to the framework, a CNN 402, Figs. 3 and 4, outputting global concepts 404, paragraphs [0044], [0054] and [0057], “The initial feature extraction may be performed via a CNN 402…to derive global image concepts 404 are also contemplated. The derived concepts 404 may be combined to form candidate captions that are used as a starting point for further refinement and selection of a caption.”, also see Fig. 9 and paragraph [0075]); ascertaining, using a second machine learning system, at least one second variable that characterizes the potential object, as a function of at least two of the first variables for controlling an actuator of the technical system] (“the RNN 406 outputs descriptions 408 in the form of captions, tags, sentences and other text that is associated with the image 316.” Paragraph [0044]).
Wang teaches ascertaining a variable, as mentioned above. However, Wang does not expressly teach ascertaining a control variable, as a function of the second variable characterizing the potential object, for controlling an actuator of the technical system. Porter teaches ascertaining a control variable, as a function of the second variable characterizing the potential object, for controlling an actuator of the technical system, being a robot – claim 2 (robotic control system 220 provides control of the robotic system 210, Fig. 2A; col. 8 lines 5-16; col. 10 lines 50-63 where multiple network architecture use is also disclosed; in other words the evaluation and output of the task performance that is related to the parameter of a reward function representing a success of picking up a book, for example). 
 Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Porter with Wang to obtain the invention as specified in claim 1. 
With regard to claim 3 Wang discloses wherein the first machine learning system includes at least one convolutional neural network, and the second machine learning system includes at least one recurrent deep neural network, the second machine learning system ascertaining, one after the other, at least one second variable characterizing the potential object, in each case as a function of at least one of the first variables characterizing the potential object of the plurality of the first variables characterizing the potential object (Fig. 4, CNN 402 and RNN 406, the descriptions 408 is a function of concepts 404, as well as enhancement 410, Fig. 5, and respective section in the description).
With regard to claim 4 Wang in combination with Porter discloses wherein the first machine learning system includes at least the convolutional neural network and the second machine learning system includes at least one further deep neural network, the at least one further deep neural network being a fully meshed or convolutional neural network, the second machine learning system ascertaining the second characterizing 
With regard to claim 7 Wang discloses wherein the first machine learning system and the second machine learning system are trained in such a way that each of the first and second variables characterizing the potential object classifies the potential object (paragraph [0076] where “the semantic attention framework supplies attention weights 906 as described herein that are used to control probabilistic classifications within the caption generation model”; and paragraph [0078] where “intermediate filer responses from a classification Convolutional Neural Network (CNN) are used to build the global visual concept”).
With regard to claim 8
With regard to claims 9, 10, and 11, claims 9, 10, and 11 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 9, 10, and 11. Wang discloses a device and a computer as shown in Fig. 1 and Porter as shown in Fig. 2A, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
Allowable Subject Matter
Claims 5-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  the cited art of record fails to teach, disclose or suggest the limitation/feature “a specifiable time is assigned to each of the images acquired temporally one after the other, and each first variable characterizing the potential object being assigned the same time as the image as a function of which this first variable characterizing the potential object is ascertained, the first variables characterizing the potential object being sorted according to their respective assigned times”, recited in claim 5; and “wherein the first variables characterizing the potential object are each ascertained as a function of a segment of the respective images, the segment containing the potential object, the segments each being scaled to a standardized segment that has at least one specifiable dimension, and wherein a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669